Fourth Court of Appeals
                                  San Antonio, Texas
                                        October 14, 2016

                                      No. 04-16-00533-CV

                                  Oscar Leo QUINTANILLA,
                                           Appellant

                                                v.

                                   Andrew Bradford WEST,
                                          Appellee

                  From the 131st Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016-CI-06259
                        Honorable David A. Canales, Judge Presiding


                                         ORDER
       Appellee’s brief was due on October 12, 2016. See TEX. R. APP. P. 38.6(b). On October
7, 2016, Appellee filed an unopposed first motion for an extension of time to file the brief until
October 26, 2016. See id. R. 10.5(b).
        Appellee’s motion for extension of time to file the brief is GRANTED. Appellee’s brief
is due on October 26, 2016.

                                                     _________________________________
                                                     Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of October, 2016.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court